Case 1:20-cv-03144-KLM Document 7 Filed 11/17/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:20-cv-03144-KLM

KATHERINE KOPP

       Plaintiff,

v.

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

       Defendant.


                ENTRY OF APPEARNCE OF WINSLOW R. TAYLOR, III


       TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

I hereby certify that I am a member in good standing of the bar of this court, and I appear in this

case as counsel for Defendant Allstate Fire and Casualty Insurance Company.

       DATED: November 17, 2020

                                             Respectfully submitted,

                                        By: s/ Winslow R. Taylor, III
                                            Kurt H. Henkel
                                            Winslow R. Taylor, III
                                            TUCKER HOLMES, P.C.
                                            Quebec Centre II, Suite 300
                                            7400 East Caley Avenue
                                            Centennial, CO 80111-6714
                                            Phone: (303) 694-9300
                                            Fax: (303) 694-9370
                                            E-mail: khh@tucker-holmes.com; khh@tucker-
                                            holmes.com
                                            Attorneys for Allstate




                                                    -1-
Case 1:20-cv-03144-KLM Document 7 Filed 11/17/20 USDC Colorado Page 2 of 2




                              CERTIFICATE OF SERVICE

     I hereby certify that on November 17, 2020, I electronically filed the foregoing ENTRY
OF APPEARNCE OF WINSLOW R. TAYLOR, III with the Clerk of Court using the
CM/ECF system which will send notification of such filing to the following e-mail addresses:

Daniel J. Vedra
Vedra Law LLC
1444 Blake Street
Denver, CO 80202
Phone: (303) 937-6540
Fax: (303) 937-6547
E mail: dan@vedralaw.com
Attorney for Plaintiff
                                          The duly signed original held in the file located at
                                          Tucker Holmes, P.C.

                                           /s/ Winslow R. Taylor, III
                                          Winslow R. Taylor, III




                                                -2-
